Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Perficient, Inc.: We consent to the use of our reports dated March 3, 2008, with respect to the consolidated balance sheet of Perficient, Inc. and subsidiaries (the Company) as of December 31, 2007, and the related consolidated statements of income, stockholders' equity, and cash flows for the year then ended, and the effectiveness of internal control over financial reporting as of December 31, 2007, incorporated herein by reference and to the reference to our firm under the heading "Experts" in the prospectus. Our audit report on the December 31, 2007 consolidated financial statements contains an explanatory paragraph referring to the adoption, effective January 1, 2006, by the Company of Statement of Financial Accounting Standards No. 123 (Revised 2004) – Share-Based Payment. Our audit report on the effectiveness of internal control over financial reporting as of December 31, 2007, contains an explanatory paragraph that states the Company acquired e tech solutions, Inc. (E Tech), Tier1 Innovation, LLC (Tier 1), BoldTech Systems, Inc. (BoldTech), and ePairs, Inc. (ePairs) during 2007, and management excluded from its assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2007, E Tech, Tier 1, BoldTech, and ePairs’ internal control over financial reporting associated with 25% and 10% of the Company’s total assets and total revenues, respectively, as of and for the year ended December 31, 2007.Our audit of internal control over financial reporting of Perficient, Inc. as of December 31, 2007 also excluded an evaluation of the internal control over financial reporting of E Tech, Tier 1, BoldTech, and ePairs. /s/ KPMG LLP St.
